DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sarah Foley (Reg. No. 63,321) on 25 March 2021.

The application has been amended as follows: 
Amend claims 1, 5-6, 16, and 19-20 to read:

--1. (Currently Amended) A video training system configured 
a plurality of video cards distributed to the users, each configured 
a substantially thin body;
a power source;
a biometric device for identifying a user;
a storage device having prestored training videos;
a communications device configured 
the external device;
a flexible, low-power video screen;
a controller coupled to the storage device, configured 
a tracking base configured 
a training status device having prestored information of which training videos each user is to view, and is configured 
communicate with the communications device of the video cards;  
receive information on the users that have used each video card, and the training videos viewed by each user;
determine which training videos each user needs to view, but has not yet viewed;
a logic device coupled to the tracking base and the training status device configured 
determine for each user:
the training videos that need to be viewed, 
the video cards have these training videos;
locations of these video cards; and
notify the user of the training videos that need to be viewed, the cards having these training videos and their locations.--


--5. (Currently Amended) The video training system of claim 1 wherein the power source is rechargeable and is charged remotely using Wi-Fi 

6. (Currently Amended) The video training system of claim 1 wherein the communications device is configured 

--16. (Currently Amended) A video training system configured 

a flat body made of a disposable material;
a storage device configured 
a communication device configured 
a tracked device allowing its location to be tracked by an external device;
a flexible, low-power video screen that is attached to the flat body;
a controller configured 
a writable portion on the flat body allowing users to mark on the writable portion that they have viewed a training video on this video card;
a tracking base configured 
a training status device having prestored information of which training videos each user is to view, and is configured 
communicate with the communication device of the video cards;  
receive information from the communication devices of the users that have used each video card, and the training videos viewed by each user;
determine which training videos each user needs to view, but has not yet viewed; and
a logic device coupled to the tracking base and the training status device configured 
the training videos that need to be viewed, 
the video cards having these training videos;
the locations of these video cards; and
notify the user of the training videos that need to be viewed, the video cards having these training videos and their locations; and 
input devices which receive user input and provide the user input to the controller.--

configured 

20. (Currently Amended) The video training system of claim 16 wherein the communications device is configured 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or otherwise suggest  tracking the locations of video cards and providing to a user at least the location of video cards that have training videos the user needs to view, as variously required by the method stipulated in claim 7, or a system configured to track the locations of video cards and provide to a user at least the location of video cards that have training videos the user needs to view, as variously required by claims 1 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Johns whose telephone number is (571) 272-7391.  The examiner in normally available Monday through Friday, typically between 6:15 am and 2:45 pm Eastern Time.  The examiner may also be contacted by e-mail using the address: 

If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Edward Urban, can be reached at (571) 272-7899.  The fax phone number for this art unit is (571) 273-8300.  In order to ensure prompt delivery to the examiner, all unofficial communications should be clearly labeled as “Draft” or “Unofficial.”





A. Johns
25 March 2021
/Andrew W Johns/Primary Examiner, Art Unit 2665